DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 4, 2022:
Claims 1-14 are pending
The previous 112, 102 and 103 rejections are withdrawn in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1 and 13 recite that the battery case body part includes a space and that the claw part is inserted into the space to close the opening and to push out the coin cell battery. However, the disclosure appears to teach something different.  According to the disclosure, when the opening of the battery case body part is closed, the claw parts are inserted into locking holes 3.  

    PNG
    media_image1.png
    719
    577
    media_image1.png
    Greyscale

The specification further teaches that to push out the coin cell battery, the claws are inserted into space 5.  

    PNG
    media_image2.png
    754
    494
    media_image2.png
    Greyscale

As shown above, the claws 11 are inserted into different spaces 3 and 5 of the battery case rather than the same space (use of “a space” and “the space” of claims 1 and 13 are held to relate to the same space accordingly) as recited in claims 1 and 13.  The invention appears to disclose of different spaces 3 and 5 whereby the same body 11 can be occupied depending on the placement of the claws 11.  The disclosure does not teach of the same space for receiving the claw to close the opening and to push out the coin cell battery as now recited in claims 1 and 13.  In addition, the space 3 of the invention is oriented such that space 3 cannot perform the function of pushing out the coin cell battery of claims 1 and 13.  Likewise, space 5 of the invention is oriented such that space 5 cannot close the opening of claims 1 and 13.  Therefore the space of claims 1 and 13, for receiving the claw to close the opening and push out the coin cell battery is not disclosed by the original specification and the claims are held to introduce new matter into the application.  Claims 2-12 and 14 do not remedy this issue and are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a space” and “the space” of claims 1-14 is unclear upon review of the disclosed invention.  As discussed above, the claims recite that the space is employed to receive the claw part to close the opening of the battery case body part as well as to receive the claw part to push out the coin invention.  However, according to the disclosure, in order to close the opening, the claw part is inserted into locking hole 3 and in order to push out the coin cell, the claw part is inserted into a space 5.  Locking hole 3 and space 5 appear to be distinct regions or spaces, each of which performs a separate function.  It is unclear what the term “a space” and “the space” is meant to encompass as it would appear that the “space” of the invention are not the same space but to different spaces (locking hole 3 and space 5) and that each of the locking hole 3 and space 5 are discrete regions wherein the claws are distinctly inserted to perform distinct function corresponding to such insertion.  Clarification is respectfully requested.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Given the new matter 112(a) rejection to claims 1-14, no clear statement to patentability can be made.  Note that the rejections set forth in the previous Office Action are withdrawn in light of the language of the claims with respect to the same space for receiving the claws to close the opening and push out the coin cell.  Takeda does not appear to teach the same space. However since the feature of note is held to introduce new matter, the rejections have been withdrawn but may be re-applied pending resolution of the 112 issue to claims 1-4 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725